Opinion of the Couet by
Jíidge Lindsay:
From tbe evidence in tbis case it appears tbat tbe tract of one hundred and thirty acres of land surveyed by Fannin is within tbe limits of tbe grant from tbe State of Virginia to Taylor. It is also sure as a matter of law tbat Smalldridge was at tbe time of Fannin’s survey in actual possession of tbe two hundred and four acres be claims to have bought from Taylor’s representative.
These facts are substantially set out in the- caveat filed in the register’s office by Smalldridge.
The paper title upon which Smalldridge relies would perhaps be insufficient to establish his right as against Taylor’s heirs, but the copy of the will, the power of attorney to appellee and the title bond of appellee’s agent, were admissible as evidence for the purpose of showing that Smalldridge claimed under the party to whom the land in controversy was patented.
The instructions of the court were not erroneous considering the evidence in the case.
There is nothing in this record to show whether or not Smalldridge filed a copy of' the caveat with the clerk of the Carter county court within fifteen days from the time it was entered. The certificate of the register is not dated, but as this point ivas not relied upon in the court below, it cannot be made available in this court. Judgment affirmed.